IN THE SUPR_EME COURT OF THE STATE OF DELAWARE

CODY J. SIMPSON, §
§ No. 326, 2016
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §

§ Cr. ID No. 107025625
STATE OF DELAWARE,

Plaintit`f Below,
Appellee.

C-O'J¢O'>©O'B¢O’J

Submitted: September 7, 2016
Decided: September 9, 2016

0 R D E R

This 9lh day of September 2016, it appears to the Court that, on August 22,
2016, the Senior Court Clerk issued a notice directing the appellant to show cause
why this appeal should not be dismissed for his failure to tile an opening brief and
appendix in this matter on or before August 8, 2016. The appellant has not
responded to the notice to show cause within the required ten-day period and
therefore dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

B< I~[E COURT:

,_ n K'M,/
(

Justice l